         Case 5:17-cr-00814-XR Document 163 Filed 02/21/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                   §
Plaintiff,                                 §
                                           §
V.                                         § CRIMINAL NO. SA:17CR00814XR(5)
                                           §
ALFREDO ESPARZA SR.                        §
Defendant.                                 §

                     UNOPPOSED MOTION FOR CONTINUANCE

TO THE HONORABLE UNITED STATES JUDGE FOR THE WESTERN DISTRICT OF
TEXAS, SAN ANTONIO DIVISION:

       Now comes Defendant, ALFREDO ESPARZA SR., by and through his undersigned

counsel, and respectfully moves this Honorable Court for an order continuing his scheduled

hearings and in support would show the following:

                                               I.

       Defendant’s PLEA DEADLINE is currently scheduled on February 22, 2019. DOCKET

CALL, REARRAIGNMENT AND PLEA is scheduled on March 5, 2019 and JURY

SELECTION & TRIAL is scheduled on March 18, 2019.

                                              II.

       Undersigned Counsel requests additional time to confer with Assistant United States

Attorney, SAM PONDER with regards to a plea agreement in said case.

                                              III.

       Undersigned Counsel respectfully requests a 90 day reset.

                                              IV.

       ROBBIE WARD has conferred with SAM PONDER, Assistant United States Attorney,

regarding this Motion and Mr. Ponder is UNOPPOSED to said Motion.
            Case 5:17-cr-00814-XR Document 163 Filed 02/21/19 Page 2 of 3



       This Motion is made not for the purposes of delay, but that justice may be served.

       WHEREFORE, PREMISES CONSIDERED, Defendant, ALFREDO ESPARZA SR.,

respectfully requests this Honorable Court to grant this Unopposed Motion for Continuance, and

for such other and further relief as this Honorable Court deems just and proper.

                                             Respectfully submitted


                                             CALFAS LAW GROUP, PLLC
                                             ROBBIE WARD
                                             SBN: 24033435
                                             310 S. St. Mary’s Street, #2400
                                             San Antonio, Texas 78205
                                             Tel: (210) 212-6969
                                             Fax: (210) 212-7766

                                                     /s/
                                             ROBBIE WARD

                                CERTIFICATE OF SERVICE

   I do hereby certify that a true and correct copy of the foregoing Unopposed Motion for

Continuance was electronically filed with the Clerk of this Honorable Court using the CM/ECF

system which will send notification electronically to Sam Ponder, Assistant United States

Attorney.

SIGNED on this the 21st day of February 2019.

                                                     /s/
                                             ROBBIE WARD
           Case 5:17-cr-00814-XR Document 163 Filed 02/21/19 Page 3 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                   §
Plaintiff,                                 §
                                           §
V.                                         § CRIMINAL NO. SA:17CR00814XR(5)
                                           §
ALFREDO ESPARZA SR.                        §
Defendant.                                 §

                                          ORDER

         On this date came on to be considered Defendant ALFREDO ESPARZA SR.’s Unopposed

Motion for Continuance, and said Motion is hereby:

     GRANTED          DENIED

     Signed on this______ day of _________________, 2019.


                                           ___________________________________
                                           UNITED STATES JUDGE
